Citation Nr: 1541148	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-06 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for residuals of head trauma, to include headaches and blurred vision.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for acne.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1979 to February 1982 and also had some Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously remanded in October 2012.  The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability is not proximately due to or the result of her service.

2.  The Veteran's residuals of head trauma, to include headaches and blurred vision, are not proximately due to or the result of her service.

3.  The Veteran's asthma is not proximately due to or the result of her service.

4.  The Veteran's acne clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.

5.  The Veteran does not have acne that was incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).

2.  The criteria for service connection for residuals of head trauma, to include headaches and blurred vision, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).

3.  The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).

4.  The criteria for service connection for acne have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).




I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002); Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a letter dated in May 2007 and November 2012.  The issues were most recently adjudicated by the RO in August 2013.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) records, and lay statements in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.

After the October 2012 remand, the Veteran was afforded VA examinations in August 2013.  The examinations and the medical opinions are adequate to allow proper adjudication of the issues on appeal.  The examiner conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disabilities.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is used in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).
In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Analysis

Bilateral Foot Disability

The Veteran alleges that her bilateral foot disability began in service.  She claims that the walking, running, and standing in "heavy military boots" caused the problem.  She believes that the foot surgery she underwent in 2006 was related to service.  The Veteran's STRs are negative for any complaints, treatment or diagnosis of any foot condition.  While there is no examination report from the time the Veteran separated from active duty, there are two examinations during her reserve time dated in December 1984 and February 1989.  Both examination reports note that clinical evaluation of the feet showed normal results.  The Board notes the Veteran's personnel records indicate that the Veteran left reserve duty in July 1994.

The Veteran underwent a VA examination in August 2013.  She was diagnosed with hallux valgus, which was reported to have had an onset date in 2002.  The following history was provided in the report: The Veteran was "seen at UAB in 2007 for marked tendinopathy of the posterior tibial tendon with partial thickness tear of the malleolar area [on the] right side.  [The Veteran was] treated with bracing.  She complained of longstanding right midfoot pain."  In March 2008, the Veteran underwent surgery at UAB.  The Veteran stated that she continues to experience pain in both feet.  The examiner reported that the Veteran was not seen for a foot condition during active duty.

The hallux valgus condition was noted to be mild to moderate in both feet.  She was also diagnosed with pes planus.  The Veteran was reported to regularly use a cane.  Upon testing, it was reported that the Veteran has degenerative or traumatic arthritis in both feet.  The examiner reported the following: "Right foot: Status post screw fixation of the talocalcaneus joint without evidence of hardware failure.  There is mild degenerative changes in the midfoot joints.  There is a hallux valgus with small bunion.  The remaining bones are within normal limits.  Left foot: Mild degenerative changes are noted in the midfoot joints.  Otherwise the bones are within normal limits.  Soft tissues are within normal limits."

The examiner opined that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury,
event, or illness."  The following rational was provided: "no indication of diagnosis or treatment in STRs.  No documentation on induction or separation examinations regarding the feet.  No documentation of treatment until the early 2000's of a foot condition."

As noted in the examination report, the claims file includes numerous treatment reports for the Veteran's feet problems.  The Veteran began being seen at UAB, a private facility in January 2007.  There is a note from a doctor at UAB dated in October 2008.  The note provides the following: "[The Veteran] has actually been doing well except that recently she began to have some anterolateral ankle pain.  She took a stumble after that and at this point she is tender in the anterolateral corner of her ankle.  I think this may be some anterolateral impingement.  I would like to do a dynamic ultrasound to see if she is impinging some of her soft tissue in the anterolateral corner or her ankle.  I do believe that this is all related to the long-term of her military shoe wear."  The treatment records, both from UAB and VA, show treatment of the feet, including surgery.  However, other than the one opinion provided in October 2008, none of the other records offer any opinion on etiology.

The Board notes that a lapse of time between service separation and the earliest documentation of any foot condition is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, over 20 years separate active service from treatment and diagnosis.  Also, nearly a decade separate when she left reserve duty from treatment and diagnosis.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420   (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the VA examiner's opinion carries greater probative weight than the private physician's opinion.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

The private physician's opinion offers no rationale.  The physician does not provide a detailed opinion on the etiology of the Veteran's condition other than to say, "I do believe that this is all related to the long-term of her military shoe wear."  Alternatively, the VA examiner specifically assessed the Veteran's claim that her current condition was related to military shoes and active duty and provided a rational as to why service connection was not warranted.  The VA examiner's report provides a more detailed analysis of the current conditions, the etiology, and the Veteran's purported claim that they are related to service.  The private physician's opinion is cursory.  Also the VA examiner reviewed all of the medical reports, including the records from UAB.  However, there is no indication that the UAB physician reviewed all of the medical records in the claims file.  Therefore, the Board gives greater probative weight to the VA examination report.  The medical evidence weighs against a higher rating for the Veteran.

The Veteran does receive disability benefits from SSA.  The Veteran was found to have the following severe impairments by the SSA: asthma with chronic cough, degenerative disc disease, allergic rhinitis, reactive airway disease, and obesity.  The SSA records do not offer anything of probative value regarding the claimed condition.

The Board also considered the lay evidence provided by the Veteran, including letters from family members and acquaintances.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the bilateral foot condition at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  There is no indication of feet problems in the STRs, nor is there an indication of complaints or diagnosis for many years following service.  Also, the medical opinion in favor of service connection does not contain and adequate rationale.  The medical opinion from the VA examiner weighs against service connection and provides a detailed analysis and rationale from which to base a decision.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

Residuals of Head Trauma

The Veteran claims that her head was injured during service in the summer of 1980 when an antenna fell and hit her in the head.  A witness statement from a friend in service indicates that the Veteran was knocked unconscious for several minutes after the accident.  The Veteran feels that a dent on her forehead has been present since the accident and has grown bigger over time.

The Veteran's STRs are negative for any complaints, treatment or diagnosis of any head condition or headaches.  While there is no examination report at the time the Veteran separated from active duty, there are two examinations during her reserve time dated in December 1984 and February 1989.  Both examination reports note that clinical evaluation of the head showed normal results.

The Veteran underwent a brain examination in August 2013.  The examiner concluded that the Veteran does not have, nor has she ever had, a traumatic brain injury (TBI) or any residuals of a TBI.  The report provides that the Veteran said she was putting up a communication antennae pole in Germany, slipped and the antennae hit her on the left side of the forehead.  She reported a loss of consciousness for a few minutes and then resumed her duties.  The Veteran said she suffered from headaches during service but did not report the headaches.  She claims that she continues to have headaches about 2 times per week.  She described having a throbbing at the left frontal area.

A CT scan was conducted and the following findings were reported: "There are bilateral hyperdensities in the region of the globus pallidus most likely representing bilateral calcifications.  There is no additional intracranial hemorrhage, mass effect, or acute infarction.  Ventricles are of normal size for age and there is no midline shift.  The mastoid air cells and visualized paranasal sinuses are clear.  There is no soft tissue lesion.  No osseous abnormality is seen."  The impression was, "Normal appearance of the brain parenchyma."

The examiner concluded that the "claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner offered the following rationale: "STR is silent regarding this condition. The Veteran stated she was able to assume her duties and did not seek medical care, no documentation of an incident.  No documentation in STR for a headache or concussive condition...  Medical treatment records are silent regarding this claim."

The Board also reviewed the post-service treatment records.  There are no post-service treatment records of note until more than two decades after service.  At UAB, the Veteran made complaints of headaches and indicated that she was hit with the antennae during service.  There are several notes from physicians from UAB that discuss her claim.  However, when listing the Veteran's past medical history, head trauma is never listed.  For example, in a note dated in February 2008, the Veteran's conditions are the following: hypertension, asthma, allergic rhinitis, elevated lipids, overactive bladder, depression, ADD, GERD, acne, and low back pain.  Her foot condition is also discussed in this note.  There is no information about a head injury.

There is a short letter dated in July 2012 from a UAB physician that provides the following: "While serving on field assignment in Germany [the Veteran] was struck by a communication pole on her forehead.  Since that time she has had headaches, blurred vision, and behavioral changes.  She has had an indentation of her left forehead since the accident and it is slowly becoming more pronounced."  However, there is no further rationale or treatment records that support this conclusion.  Besides this one letter, there are no other records from UAB that provide evidence, other than the Veteran's own assertions, of the residuals of a head injury.

In this case, the Board finds that the VA examiner's opinion carries greater probative weight than the private physician's short letter.  The VA examination was based on a thorough review of the evidence and an examination.  There is no indication that the private physician conducted any sort of head examination.  Also the examiner provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  The letter from the private physician offered no rationale.  The private physician simply accepts that an accident occurred and that the Veteran has headaches and blurry vision.  But there is no discussion of current medical records or treatment that supports this finding.  Therefore, the Board gives greater probative weight to the VA examination report.  The medical evidence weighs against service connection.

The post-service treatment records continue to document her complaints of headaches and blurry vision.  However, none of the records provide an opinion on etiology.  In one note dated in January 2013, the VA physician wrote that regarding her ongoing chronic headaches, they are constant but fluctuate in intensity.  "She is already taking Tylenol #3 for pain and this helps headache some.  We discuss her lack of sleep and that improvement in sleep may improve her headaches.  We discussed that she has a sleep aid in the form of quetiapine but she does not take it because 'it knocks [her] out' for several days.  I suggested she try taking 1/2 of the tablet at bedtime to improve sleep and she will try this."  The VA treatment records do not support a finding of service connection as they do not link her current headaches or blurry vision with any head trauma or incident in service.

The Veteran's SSA records do not offer anything of probative value regarding the claimed condition.

The Board also considered the lay evidence provided by the Veteran, including letters from family members and acquaintances.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the head injury at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Board notes the buddy statement that supports the Veteran's claim that she was hit in the head by the antennae.  However, the lack of concurrent medical evidence or any probative post-service medical evidence providing a link between the alleged accident and her current problems weighs against a finding of service connection.

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  There is no indication of a head injury in the STRs, nor is there an indication of complaints or diagnosis for many years following service.  Also, the medical opinion in favor of service connection does not contain an adequate rationale.  The medical opinion from the VA examiner weighs against service connection and provides a detailed analysis and rationale from which to base a decision.  Also, VA treatment records indicate that the Veteran's headaches are actually related to sleep problems.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

Asthma

The Veteran has asthma and believes it is related to service.  She has written that she found it "hard to breathe after service."  The Veteran's STRs are negative for any complaints, treatment or diagnosis of asthma.  While there is no examination report from the time the Veteran separated from active duty, there are two examinations during her reserve time dated in December 1984 and February 1989.  Both examination reports note that clinical evaluation of the nose, sinuses, and lungs and chest showed normal results.  In fact, on a February 1989 Report of Medical History, the Veteran denied having any symptoms of asthma.  There are reports of allergies in January 1980, June 1980, and June 1981.  There is also treatment for hay fever in January 1980.

The Veteran underwent a VA examination in August 2013.  The report notes that the Veteran was diagnosed with asthma in 2005.  The Veteran is now taking Proventil inhaler daily, symbicort daily, and tiotroprium daily.  The Veteran also has a chronic productive cough due to her asthma or sinus conditions.

The examiner opined that the Veteran's asthma was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner provided the following rationale: "There [are] no active duty and/or presumptive period medical records of signs or symptoms, diagnosis, treatment or event for asthma in the clinical files...  The clinical files indicated that the Veteran was diagnosed with asthma in 2005."

Post-service treatment records do document treatment and diagnosis of asthma many years after separation from active duty.  The Veteran began being seen at UAB in January 2007.  In that month, it was reported that the Veteran's asthma "is not well controlled."  It was suspected that chronic allergies contributed to her condition.  However, there is no opinion on etiology.

VA treatment records show that the Veteran's asthma was stable with current medication as of December 2006.  The VA treatment records also do not offer any opinion on the etiology of the Veteran's asthma.

Post-service treatment records reflect that the Veteran was diagnosed with asthma in 2005, more than 20 years after service.  The Board notes that a lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, over 20 years separate service from treatment and diagnosis.

The Board also considered the lay evidence provided by the Veteran, including letters from family members.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the asthma at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.  There is no indication of asthma in the STRs, nor is there an indication of complaints or diagnosis for many years following service.  The only medical opinion regarding etiology weighs against service connection.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

Acne

The Veteran believes that her preexisting acne condition was aggravated by service due to the stress involved during her period of service and because of inadequate water and medications during field training.  The Veteran's entrance examination does not note treatment, complaints or diagnosis of acne.  However, there is a service treatment record (STR) dated in September 1979 showing treatment for severe acne.  The Veteran was treated with Fostex soap.

The Veteran underwent a skin examination in August 2013.  The Veteran's acne was noted to have been originally diagnosed in 1972, prior to her service.  The examiner reported that following diagnosis, the Veteran was "prescribed Tetracycline and has stayed on the medication ever since.  The Veteran reported that she stopped taking the antibiotic during active duty "for short periods of time...depending on whether she was in the field of not" because she "could not take the [medication] in the field due to exposure to direct sunshine."

The examiner reported that the affected areas are the face, chest and shoulders.  The examiner reported that the Veteran's acne is under control at present.  The acne "flares 3-4 times per year."  The duration of a flare-up is 1-2 months.  She does have acne scarring and pitting of the cheeks.  The Veteran currently uses Retin, a daily cream.  No oral medications are being taken at present.

The examiner gave the following opinion and rationale: "Acne existed prior to service according to the Veteran.  [Service treatment records] indicated treatment for severe acne, appropriate [prescriptions] and treatment was rendered.  Condition did not require intensive treatment during active duty.  Condition is chronic and required treatment up to the present.  There is no indication of aggravation of [the] condition beyond natural progression due to the Veteran's active duty service.  She unfortunately developed severe acne in her early teens which has been resistant to treatment and is longstanding."

There was an earlier examination in January 2008.  The Board notes that this examination was found inadequate because the examiner did not review the claims file, including STRs.  However, the Board notes the same general history was provided by the Veteran.

The Board notes that when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  As discussed above, the examiner has opined that there was no aggravation beyond natural progression during service.  While acne is discussed as an ongoing problem in the Veteran's post-service treatment records, none of those records offer any opinion that the condition was aggravated by service or an incident in service.  Therefore, the medical evidence of records weighs against a finding of service connection.

The only other evidence in the record concerning the diagnosis or etiology of acne is the Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428   (2011).  However, the acne at issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d 1372.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection.

In sum, the evidence indicates that the Veteran had acne before her entry into service by her own reported history on multiple occasions.  Acne clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  The August 2013 VA medical opinion provide a detailed discussion of the Veteran's history of acne including the preexistence and opined that it was not permanently aggravated or worsened by service.  The Veteran does not have acne that was incurred in or aggravated by service.  The Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a bilateral foot disability is denied.

Entitlement to service connection for residuals of head trauma, to include headaches and blurred vision, is denied.

Entitlement to service connection for asthma is denied.

Entitlement to service connection for acne is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


